internal_revenue_service p o box cincinnati oh number release date date date legend y dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate an educational grant program the primary purpose of the program is to aid persons who are in pursuit of educational objectives but may not reach their goal because of poverty unexpected financial distress natural disaster civil disturbance personal or family crisis cultural or language barriers loss of parents while a minor or similar reasons initially grants are to be no more than y dollars the maximum amount of the grant will be determined annually by your directors the amount of the grant will not exceed the cost of the education covered by the grant letter catalog number 58263t grants are not renewable a grantee must submit a new application_for each school year or for each period the recipients’ performance at school or the use of prior grants will be considered in deciding whether a new grant will be awarded knowledge of the program is to be disseminated to the public by word of mouth to be considered for a grant an application form must be completed when possible you will consult with local community groups churches and public_charities and other social welfare agencies for help identify recipients you will document the applicant's eligibility for financial assistance by determining eligibility for social welfare programs the award or denial of grants will not be based on any recipient’s race color creed sex sexual orientation age or religion you will not make grants to any individual who is related to a disqualified_person your directors will serve as the initial review committee to determine the recipients and amounts of the grants awarded ultimately a separate review committee will review the applications and make recommendations to the directors to approve or deny a request as well as the amount of the grants to be awarded the final_decision rests with the directors who will make the decision in a nondiscriminatory and objective manner grants are to be supervised or controlled as follows documentation from the school is obtained to verify the students’ enroliment and performance when possible grants will be made payable to the institution grantees will be asked to sign a short contract agreeing to use the grant for the purposes intended and not to use the grant money for purposes expressly prohibited by your policies and procedures where reports provided to you or other information indicates that all or any part of grant funds are not being used for the designated charitable purpose of the grant you will conduct an investigation if there is sufficient evidence that a grant has not been used for the charitable purpose designated by you you will take reasonable and appropriate steps to recover diverted grant funds and or to ensure use of other grant funds held by the grantee for the designated charitable purposes any discrepancies or irregularities in the recipient's handling of distribution s will be documented in your records and considered in any future grant making decisions no geographic limitations are to be placed on applicants in order to submit an application however the names of the applicants will be checked against the office of foreign assets control ofac list published by the united_states department of the treasury you will maintain records and case histories for all grant recipients which include name and address of each grant recipient eligibility of each recipient under the guidelines specified herein the amount expended to for each recipient letter catalog number 58263t the purpose for which the grant was given the manner in which the grant recipient was selected you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
